Citation Nr: 1760598	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin condition, and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a right foot injury.

6.  Entitlement to an increased rating for gastritis.

7.  Entitlement to an increased rating for radiculopathy of the bilateral lower extremities, diagnosed as sciatica.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, June 1996 to February 1997, and February 2003 to March 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ; a transcript of the hearing is of record.

In the instant case, the Veteran is attempting to reopen a claim for service connection for a skin disease that was denied by the Board in November 2004.  The RO denied reopening of the claim in July 2012.  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

At his hearing, the Veteran requested that the Board withdraw his claim for service connection for a respiratory condition. A respiratory claim is effectively withdrawn.  He further reported that the claim for service connection for irritable bowel syndrome before the Board was actually a claim for an increased rating for gastritis.  The Board finds that a request for an increased rating for service connected gastritis more accurately describes the Veteran's claim and has recharacterized it accordingly.

In this decision, the board is granting service connection for chronic fatigue syndrome and fibromyalgia.  The issue of service connection for a skin disease is reopened and REMANDED to the Agency of Original Jurisdiction (AOJ).  The issues of service connection for a right foot injury and increased ratings for gastritis and radiculopathy of the bilateral lower extremities are also REMANDED.


FINDINGS OF FACT

1.  In August 2016 testimony, the Veteran reported his desire to withdraw his pending claim for a respiratory condition.

2.  In an unappealed November 2004 decision, the RO denied the claim for service connection for a skin condition.

3.  Evidence received since the November 2004 decision, the most recent final decision, is new and material and raises a reasonable possibility of substantiating the service connection claim for a skin condition.

4.  The Veteran served in Southwest Asia from February 2003 to March 2004.

5.  Resolving reasonable doubt in the Veteran's favor, fibromyalgia is etiologically related to the Veteran's service.

6.  Resolving reasonable doubt in the Veteran's favor, chronic fatigue syndrome manifested by cold and flu-like symptoms, muscle and joint pain, and nausea and low-grade fevers is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a respiratory condition is withdrawn.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The November 2004 rating decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

3.  Evidence received since the November 2004 rating decision is new and material for purposes of reopening the claim for service connection for a skin condition.
38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for fibromyalgia and chronic fatigue symptom have been met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Claim Withdrawal

In August 2016 testimony before the Board, the Veteran reported that he wished to withdraw his claim for service connection for a respiratory condition.  His testimony has since been reduced to a writing which is of record.

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal for a respiratory condition.  Therefore, the Board concludes that no allegation of fact or law remains, and the issue is dismissed.  38 U.S.C. § 7105.

New and Material Evidence: Skin

A claim on which there is a final decision may be reopened if new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the November 2004 Board decision includes VA treatment records and lay statements from the Veteran.

The Board finds the evidence submitted since November 2004 is new and material with regard to the Veteran's claimed skin condition.  The RO denied service connection due to the fact that the Veteran failed to report for examination and showed no good cause for such failure.  His claim was rated based on the evidence of record.

Evidence of record included service treatment records and VA treatment records containing a provisional diagnosis of cutaneous leishmamasis dermatitis of unknown etiology which needed laboratory confirmation.  The Veteran failed to attend laboratory appointments and a scheduled VA examination.

The Veteran testified at his August 2016 hearing that his skin condition began during service in Southwest Asia and manifested with high fever, bumps and welts from head to toe, and blisters.  He reported continuity of symptoms since service and is currently receiving care for his condition at a VA medical center.

Based on the Veteran's testimony, the Board concludes that new and material evidence to reopen the claim for service connection for a skin condition has been received, and the decision of November 2004 is reopened.  The Veteran has fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

The Veteran asserts that he suffers from fibromyalgia and chronic fatigue syndrome related to his service in Iraq.

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).

The Veteran is currently being treated for fibromyalgia and chronic fatigue syndrome.  STRs reveal the Veteran complained of "joint pain" on an April 2004 Report of Medical Assessment.  In a December 2011 Gulf War Medical Examination, the Veteran was found to suffer from chronic fatigue syndrome.  He notes being tired all of the time and suffering from low grade fevers and flu-like symptoms, nausea, and joint pain.  The Veteran reported that he suffered from general muscle pain and joint pain as a result of his fibromyalgia.

Muscle and joint pain are among the signs or symptoms of a medically unexplained chronic multi-symptom illness for which service connection may be granted for veterans who served in Southwest Asia.  The Veteran's STRs and medical records reveal that these symptoms have manifested to a degree of at least 10 percent.  Accordingly, service connection fibromyalgia and chronic fatigue syndrome is warranted.


ORDER

The claim for entitlement to service connection for a respiratory condition is dismissed.

Reopening of the claim for service connection for a skin condition is granted.

Service connection for fibromyalgia and chronic fatigue syndrome is granted.



REMAND

Further development is required in regard to the Veteran's claims for service connection for a skin disease and a right foot injury and increased ratings for gastritis and radiculopathy of the bilateral lower extremities.

The Veteran claims that the symptoms of his gastritis result in increased diarrhea and constipation, bloating, and cramping.  He suffers from pain in his lower extremities (LEs) which has increased to include numbness in his feet.  The Veteran is diagnosed with sciatica but rated for radiculopathy.  Current VA examinations are needed to determine the severity or the Veteran's gastritis and LE disability and to clarify whether the Veteran's LE diagnosis is radiculopathy or sciatica.

VA examinations are also necessary to determine the etiology of the Veteran's skin condition and whether the Veteran suffers from residuals of a 1993 right foot injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to address the cause of the Veteran's skin disability.

The medical examiner is asked to note the extent to which the Veteran's skin disability scars/causes hyperpigmentation of his skin and to opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that the claimed skin condition began in service or is otherwise related to service or any in-service event, to include service in the Persian Gulf.

2.  Schedule the Veteran for an appropriate examination to address whether and/or to what extent the Veteran suffers from residuals of a right foot injury.

The medical examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that the claimed skin condition began in service or is otherwise related to service or any in-service event, to include service in the Persian Gulf and to note the extent to which any residuals of a right foot disability affect the Veteran's activities of daily living (ADLs).

3.  Schedule the Veteran for an appropriate VA examination to address the current severity of his gastritis and LE disability.

The medical examiner is asked to clarify whether the Veteran suffers from radiculopathy or sciatica and the extent to which his disability affects his ADLs.

4.  All necessary testing should be completed for each examination, and a complete rationale for all opinions and conclusions should be provided.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


